     Case 2:19-cv-00166-MV ECF No. 13, PageID.335 Filed 02/03/21 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


MARY ALICE CZERNIAK,

              Plaintiff,                              Case No. 2:19-cv-00166

v.                                                    Hon. Maarten Vermaat
                                                      U.S. Magistrate Judge
COMMISSIONER OF
SOCIAL SECURITY,

              Defendant.
                                             /

                                     OPINION

        I. Introduction and Facts

        In April of 2018, Plaintiff Mary Alice Czerniak filed an application for

Disability Insurance Benefits and Supplemental Security Income. (ECF No. 8-5,

PageID.148-155.) Czerniak’s application was denied on June 8, 2018. (ECF No. 8-3,

PageID.41-69.)     On July 23, 2018, Czerniak requested a hearing before an

Administrative Law Judge (ALJ).       (ECF No. 8-4, PageID.92.)      A hearing was

scheduled for February 12, 2019. (Id., PageID.110).

        On February 5, 2019, Czerniak, through counsel, indicated that she no longer

wanted “to pursue a hearing.” (ECF No. 8-4, PageID.145.) On February 11, 2019,

Counsel for Czerniak informed the Social Security Administration that “[a]t your

request, I further discussed my client’s request to withdraw her hearing appeal. She

understands that the decision denying benefits will be affirmed.” (Id., PageID.146.)
   Case 2:19-cv-00166-MV ECF No. 13, PageID.336 Filed 02/03/21 Page 2 of 6




        On February 15, 2019, ALJ Gary A. Freyberg issued an order of dismissal.

(ECF No. 8-2, PageID.39.) The order states:




(Id.)

        On March 22, 2019, Czerniak requested that the Appeals Council review the

ALJ’s order of dismissal. (Id., PageID.35.) She also asked for additional time to

submit more information. (Id.) The Appeals Council granted Czerniak more time to

submit new material evidence (id., PageID.33-34), but Czerniak provided no

additional information.    On June 27, 2019, the Appeals Council denied the appeal,

making the initial determination on June 8, 2018, the final decision of the

Commissioner. (Id., PageID.30-31.)

        Czerniak filed an initial brief in this Court on February 3, 2020. (ECF No. 11.)

The Commissioner filed a brief and motion to dismiss on March 2, 2020. (ECF No.

12.) This Court lacks subject matter jurisdiction to overturn the Appeals Council’s

decision denying review of the ALJ’s decision to dismiss the case after Czerniak

voluntarily requested dismissal of the hearing. The Court lacks jurisdiction because
                                            2
   Case 2:19-cv-00166-MV ECF No. 13, PageID.337 Filed 02/03/21 Page 3 of 6




a final decision was not made after a hearing on the merits of Czerniak’s disability

claim. In addition, Czerniak has not shown that the ALJ’s decision was an abuse of

discretion or that substantial evidence did not support the Commissioner’s decision.

For these reasons, the Court respectfully dismisses this case.

       II. Analysis

       Czerniak filed this appeal arguing that the Social Security Administration

erred by not reinstating a hearing. (ECF No. 11.) Czerniak argues that she initially

asked to cancel her hearing because she was able to get a job and wanted to see if she

could work. Sometime after the hearing was canceled, Czerniak determined that she

was unable to work and appealed the ALJ’s administrative dismissal of her claim for

Social Security benefits. Czerniak argues that it was error for the Appeals Council

to deny her appeal and she is entitled to a hearing before an ALJ to determine her

eligibility for benefits.

       The Commissioner argues that judicial review of the ALJ’s order of dismissal

is not available under 42 U.S.C. § 405(g) because the Commissioner did not make a

final decision after a hearing. Judicial review of an SSA decision is available in a

United States District Court of a “final decision of the Commissioner of Social

Security made after a hearing.” 42 U.S.C. § 405(g). The claimant must complete the

following steps of the administrative process before seeking judicial review of a final

decision: (1) initial determination; (2) hearing before an Administrative Law Judge;




                                          3
    Case 2:19-cv-00166-MV ECF No. 13, PageID.338 Filed 02/03/21 Page 4 of 6




and (3) Appeals Council review. 1 20 C.F.R. § 404.900(a)(1)-(4). An action may be

brought in a United States District Court to appeal “any final decision of the

Commissioner of Social Security made after a hearing.” 42 U.S.C. § 405(g).

       The Commissioner argues that no final decision was made after a hearing in

this case. Rather, the final decision was the initial determination made on June 8,

2018. The Commissioner asserts that decision is not appealable because it was not

made after a hearing. An appeal to the district court cannot be made after an initial

determination as set forth in 42 U.S.C. § 405(g) and (h).

       “The dismissal of a request for a hearing is binding unless it is vacated by an

administrative law judge or the Appeals Council.” 42 U.S.C. §§ 404.959 and 416.1459.

The regulations do not provide for judicial review of a dismissal of a request for a

hearing.

       Absent a hearing or a rare constitutional challenge, judicial review of a

Commissioner’s decision is not available because the district court lacks subject

matter jurisdiction. Califano v. Sanders, 430 U.S. 99, 108-109 (1977.) A final decision

is “some type of terminal event”, such as the Appeals Council decision to dismiss a

claim based upon lack of timeliness. Smith v. Berryhill, 139 S. Ct. 1765, 1774 (2019)




1     The disability process was modified until June 26, 2020, in Michigan, to
eliminate the reconsideration step of agency review. Only three steps were required
at the time of Czerniak’s agency review of her application for disability. See
Modifications to the Disability Determination Procedures; End of the Single
Decisionmaker Test and Extension of the Prototype Test, 83 FR 63965-01, 2018 WL
6504491 (Dec. 12, 2018.) As a result, the ALJ’s order indicating that the
reconsideration determination remained in effect was an error. The initial decision
remained in effect.
                                          4
   Case 2:19-cv-00166-MV ECF No. 13, PageID.339 Filed 02/03/21 Page 5 of 6




(distinguishing Califano). A decision by the Appeals Council on timeliness grounds

is appealable in the district court if claimant did have a hearing before the ALJ

because the Appeals Counsel decision is a final decision made after a hearing before

the ALJ on the merits. Id. at 1780 (emphasis added), see also Suciu v. Barnhart, 405

F. Supp. 2d 874, 878 (M.D. Tenn. 2005) (holding that district court lacked jurisdiction

to directly review order denying hearing – after the claimant failed to appear for a

scheduled hearing – because it was not a final decision made after a hearing, but

Fifth Amendment due process claim gave the court jurisdiction to review claim and

to remand to the Commissioner to schedule a hearing in compliance with 20 C.F.R. §

404.957).

      Accordingly, because the final decision in this case was not made after a

hearing, this Court lacks jurisdiction to review the Appeals Council’s decision denying

review of the ALJ’s decision dismissing the hearing upon Czerniak’s request.

      Finally, even if the Court has jurisdiction to review the dismissal order and the

Appeals Council’s decision denying the appeal, the standard of review is abuse of

discretion as to the overall conclusion and whether substantial evidence factually

supports the Commissioner’s decision. 42 U.S.C. § 405(g); Smith, 139 S. Ct. at 1779,

n.19. Czerniak, through counsel, twice requested that the ALJ dismiss her hearing.

The ALJ initially asked counsel to confirm Czerniak’s request to cancel the hearing

and to fully explain to her the consequences of granting her request – i.e., that the

initial decision would become the decision in the case.




                                          5
   Case 2:19-cv-00166-MV ECF No. 13, PageID.340 Filed 02/03/21 Page 6 of 6




      The ALJ entered the order dismissing the case only after Czerniak’s attorney

confirmed that she was aware that the decision denying her benefits would be

affirmed. This Court cannot conclude that an abuse of discretion on the part of the

ALJ occurred in this case. The ALJ was ready to hold a hearing. However, Czerniak

informed the ALJ that she no longer wanted to pursue a hearing with the

understanding that her request for benefits would be denied.

      Accordingly, the Court respectfully concludes that the Commissioner did not

err in determining that the initial denial of benefits was correct and that Czerniak’s

waiver of a hearing before the ALJ supported the ALJ’s finding to dismiss her claim.

      III. Conclusion

      For these reasons, the Commissioner’s motion to dismiss (ECF No. 12) the

complaint is GRANTED.

      A separate Judgment will issue.



Dated: February 3, 2021                             /s/ Maarten Vermaat
                                                    MAARTEN VERMAAT
                                                    U. S. MAGISTRATE JUDGE




                                          6
